Appeal from a judgment of the Supreme Court (Feldstein, J.), entered February 27, 2009 in Clinton County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent finding petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding seeking to annul and expunge from his institutional record the administrative determination finding him guilty of failing to obey a direct order in violation of a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief he requested, this appeal is dismissed as moot (see Matter of Molano v Bezio, 60 AD3d 1233, 1234 [2009]; Matter of Correnti v Leclaire, 52 AD3d 1153, 1153 [2008]).
*1228Spain, J.P., Rose, Stein, McCarthy and Garry, JJ., concur. Ordered that the appeal is dismissed, as moot, without costs.